DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the Preliminary Amendment filed on 7 February 2022, where:
Claims 1-92 have been cancelled;
Claims 93-112 added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 93-106 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 93 recites the broad recitation “a board”, and the claim also recites “in particular a wakeboard, a kiteboard, a snowboard, or a monoski” (line 4) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Allowable Subject Matter
Claims 93-106 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 107-112 allowed.
The following is a statement of reasons for the indication of allowable subject matter: in re claim 93, a set of coupling assemblies being configured to be mounted on a board for board sports in which both feet of a user are connected to a single board, where the right coupling assembly includes a right inner receiving unit configured to receive and engage an inner boot coupling part which is positioned on a left side of the right boot, a right outer receiving unit configured to receive and engage an outer boot coupling part which is positioned on a right side of the right boot, where the left coupling assembly includes a left inner receiving unit configured to receive and engage an inner boot coupling part which is positioned on a right side of the left boot, a left outer receiving unit configured to receive and engage an outer boot coupling part which is positioned on a left side of the left boot, where each outer receiving unit includes an outer locking element configured to engage the outer boot coupling part and to hold the outer boot coupling part in place, where each inner receiving unit comprises a locking arm pivotable about a main inner pivot axis from a locked position to a released position, where the locking arm includes an inner locking cam to engage the inner boot coupling part and to hold the inner boot coupling part in place, where each inner receiving unit includes a pull mechanism connected to the locking arm, the pull mechanism includes: at least one elongate interlink member which extends between the two inner receiving units and interlinks the two inner receiving units, and a link pull member configured to engage the boot or the inner boot coupling part and to receive a pull force from the boot or boot coupling part when the boot or boot coupling part is no longer held by the coupling assembly and moves away from the coupling assembly, and to be pulled over a pull distance by the boot or by the boot coupling part, where the pull mechanism is configured to transfer the pull force and the pull distance to the at least one elongate interlink member, and to convert the pull distance in an interlink pull distance of the elongate interlink member, and where the interlink pull distance pivots the locking arm of the other coupling assembly from the locking position to the released position, thereby releasing the other boot; in re claim 107 a coupling assembly that includes a force release mechanism comprising: a leaf spring, with a fixed part fixed to a board and a movable part, where the movable part is not fixed to the board, where the movable part of the leaf spring is configured to move in a direction away from the board when a force is exerted on the movable part of the leaf spring, the force flexes the leaf spring, a stop configured to be fixed to the board, and where at least one receiving unit includes: a hold and release component connected to the movable part of the leaf spring, the hold and release component includes a locking cam configured to engage the boot coupling part and to hold the boot coupling part in place, a threshold part configured to engage the stop, and where when the force on the movable part of the leaf spring is below the threshold force the hold and release component is held in place by the stop which acts on the threshold part, and when the force on the movable part of the leaf spring exceeds the threshold force, the threshold part disengages from the stop and the hold and release component releases the boot coupling part; in combination with the other elements recited not found in the prior art of record.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618